           Case 1:20-cv-08738-CM Document 3 Filed 12/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD DWAYNE BIBB,

                              Plaintiff,

                       -against-
                                                                      20-CV-8738 (CM)
 MALEK AND MALEK ATTYS AT LAW;
                                                                    TRANSFER ORDER
 SINCLAIR BROADCAST GROUP INC.; NBC
 NEWS AND AFFILIATES; VIACOMCBS AND
 AFFILIATES,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging that from 1963 through 2020, Defendants violated his rights under the First,

Second, and Fourteenth Amendments. For the following reasons, this action is transferred to the

United States District Court for the Southern District of Ohio.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Under § 1391(c), a “natural person” resides in the district where the person

is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial district

where it is subject to personal jurisdiction with respect to the civil action in question. See

§ 1391(c)(1), (2).
           Case 1:20-cv-08738-CM Document 3 Filed 12/11/20 Page 2 of 3




       Plaintiff, an Ohio resident, filed this complaint, which is not a model of clarity, against

Malek and Malek Attorneys at Law; Sinclair Broadcast Group, Inc.; NBC News and affiliates;

and ViacomCBS and affiliates. He claims that all of the events giving rise to this complaint

occurred in Columbus, Ohio, which is in Franklin County. Plaintiff lists addresses for

Defendants in Ohio, Maryland, and New York.

       It appears that NBC News and ViacomCBS reside in this District, but because the other

defendants do not reside in New York, and a substantial part of the events or omissions

underlying Plaintiff’s claim occurred in Ohio, venue does not appear to be proper in this District

under § 1391(b)(1) or (2).1 Plaintiff’s claims arose in Franklin County, Ohio, which is in the

Southern District of Ohio, see 28 U.S.C. § 115, and thus venue does lie in that court, see 28

U.S.C. § 1391(b)(2). Based on the totality of the circumstances, the Court concludes that it is in

the interest of justice to transfer this action to the United States District Court for the Southern

District of Ohio. 28 U.S.C. § 1406.




       1
          Plaintiff appears to premise venue in this Court on the fact that both NBC News and
ViacomCBS are headquartered in New York, New York. But he alleges no facts against these
defendants. Rather, he appears to sue them solely because of their relationship to WCMH, the
NBC-affiliated television station in Columbus, Ohio, and WVNS, the CBS-affiliated television
station in Columbus, Ohio. Plaintiff claims that the two local television stations were involved in
installing a computer chip and tracking device in him. (See ECF No. 2, at 6.)
       But even if venue were proper in this District because NBC News and ViacomCBS reside
in New York and are subject to personal jurisdiction here, the Court may transfer claims “[f]or
the convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).
After considering the factors for discretionary transfer, see, e.g., Keitt v. N.Y. City, 882 F. Supp.
2d 412, 459-60 (S.D.N.Y. 2011), the Court concludes that transfer to the Southern District of
Ohio would also be appropriate under § 1404(a). See also Iragorri v. United Tech. Corp., 274
F.3d 65, 72 (2d Cir. 2001) (plaintiff’s choice of forum is accorded less deference where plaintiff
does not reside in the chosen forum and the operative events did not occur there).
            Case 1:20-cv-08738-CM Document 3 Filed 12/11/20 Page 3 of 3




                                         CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Southern District of Ohio. Whether Plaintiff should be permitted to proceed

further without prepayment of fees is a determination to be made by the transferee court.

        The Clerk of Court is also instructed to issue a refund check in the amount of $50.00 and

mail it to Plaintiff via certified mail.2 A summons shall not issue from this Court. This order

closes this case.

        The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:     December 11, 2020
            New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




        2
        Plaintiff submitted to the Court both a partial filing fee of $50.00, and a request to
proceed without prepayment of fees, that is, in forma pauperis.
